DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 60, 62-66, 68-70, and 72-87 are allowed.

The following is an examiner’s statement of reasons for allowance:  the recently submitted Request for Continued Examination (”RCE”) does not adversely affect the previous Notice of Allowance.  The instant application was previously allowed by the Notice of Allowance (“NOA”) mailed on July 2, 2021.  Subsequent to that NOA Applicant submitted a RCE, which does not amend any claims, but includes an Information Disclosure Statement (“IDS”).  None of the U.S. patent application publications cited in the IDS disclose either dielectrophoresis or electrowetting.  Of the cited foreign patent documents (Applicant has provided full English language translations), only KR20120066100 A and WO 2009/149467 A2 disclose either dielectrophoresis or 
KR20120066100 A discloses a microfluidic apparatus broadly similar to that of independent claim 60 in U.S. application 15/306355 and as used in the method of independent claim 73; however, the apparatus of  KR20120066100 A does not comprise “holding pens, each holding pen connected to said first microfluidic channel and/or said second microfluidic channel; . . . .”  Also, the apparatus of 
KR20120066100 A does not disclose “. . . .wherein: said first section of said enclosure comprises a DEP configuration comprising a first biasing electrode disposed on one side of said first section of said enclosure, a second biasing electrode disposed on an opposite side of said first section of said enclosure, . . . .[italicizing by the Examiner]” As shown in the inset view in Figure 3 and explained in paragraph [0040] (translation) the electrode parts 311a of first biasing electrode 311 are interdigitated with the electrode parts 312a of the second biasing electrode 312; that is, the first biasing electrode extends from one side of the first section of the enclosures to the other side while the second biasing electrode extends from the opposite side that the first biasing electrode extends from to its opposite side.  So the first biasing electrode is disposed on both sides of the first section of said enclosure as is the second biasing electrode. 
	WO 2009149467 A2 does not disclose electrowetting.  Also, the dielectrophoresis electrode is not part of a microfluidic device having an enclosure comprising a first microfluidic channel in a first section and a second microfluidic section is a second section, but is in the form of a movable electrode having a tip.  See the Abstract, Figures 1A and 1B, and claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 22, 2021